Goss, T.
(specially concurring). To my mind this case presents a much closer issue than appears from the facts as written in the main opinion. The issue of fact turns on whether a storage ticket issued for 873 bushels was 400 bushels in excess of wheat received. The *257stub therefor, the elevator record, was filled in for 473. - In the absence of proof of error, the presumption must be that the ticket is correct and the stub is wrong. Both are in evidence. Over two years elapsed after the transaction and before the suit was brought, and about that time elapsed before the purported error was discovered. The buying agent in charge had for a year and half been out of the employ of plaintiff. After his leaving plaintiff’s employ it was discovered that his books and accounts were in bad shape. A dividend of 10 per cent was declared as part of the profits of stockholders in plaintiff company for 1909, but before its distribution an outstanding and unpaid wheat ticket for 1,300 bushels, which the elevator records had shown as canceled by payment, was presented. There is testimony that, besides this, he was short some $2,000 in his cash account. All this bears upon the matter in a double .way: First, upon the abuse of the discretion of the court in admitting in evidence the various stub books and records of purchases of wheat during October and November, 1909, tending to establish error in the ticket as issued; and, secondly, as bearing upon the credence to be given to such records, if admissible, together with its bearing upon the testimony of the buyer, plaintiff’s main witness. It seems that the discretion exercised in admitting records is controling unless abused. Had the court ruled the other way and excluded them upon the foundation laid, including the proof bearing upon custody of such records, its ruling could not have been disturbed on appeal. But having admitted them, the question of weight of said testimony is for the jury.
Defendant claims that the record should not have been received, because offered as negative testimony; that is, to prove the nonreceipt of the 400 bushels, the alleged excess. An examination of cases and text books seems to establish their admissibility. Earlier cases are to the contrary, but the tendency of later authorities is to admit them for what they are worth. Elliott, Ev. § 467; 3 Chamberlayne, Ev. § 1757; 2 Ene. Ev. p. 660. But their admissibility does not turn alone upon that. Hpon the back of the wheat ticket in question are found the figures set out in the majority opinion. There is testimony that these figures were upon that exhibit when it was delivered to defendant. The records, if admissible at all, then are receivable as corroboration of this affirmative testimony of the fact of error, and not alone as *258mere negative testimony of nondelivery of wheat. For these reasons I concur in the affirmance of the judgment.